Citation Nr: 1702669	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to January 1995.

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The present appeal stems from a disability rating assigned after an initial grant of service connection.  In the Veteran's original claim for service connection submitted in April 2009, he sought service connection for a "rash on back" and for "scalp problems."  In the February 2010 decision on appeal, the RO granted service connection for "pseudofolliculitis barbae, claimed as scalp condition, rash on back."  In the decision, the RO noted current diagnoses of pseudofolliculitis barbae and eczema/dermatitis.  However, the RO only considered the symptoms related to pseudofolliculitis barbae to assign the initial disability rating.  The RO stated that "this eczema is not linked to military service as there was no evidence of treatment of eczema in service."

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In his statements and at the March 2016 Board hearing, the Veteran emphasized that he is seeking VA benefits for rash symptoms, regardless of where they appear on his body.  In light of the procedural history, the Board has recharacterized the issue on appeal as entitlement to a higher rating for a "skin disability."  Further necessary development will be described below.





REMAND

Service connection is currently in effect for service connection for "pseudofolliculitis barbae, claimed as scalp condition, rash on back."  The Veteran currently has skin symptoms that have been attributed by medical providers to pseudofolliculitis barbae and eczema/dermatitis.  Only the symptoms attributable to pseudofolliculitis barbae were considered in granting the initial 0 percent disability rating.  The Veteran has asserted that his assigned disability rating should consider all of his skin symptoms.

The Veteran has been provided two VA examinations in connection with this claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  A July 2009 examination found a large eczematous patch or rash on the Veteran's back and shoulders.  The examiner gave a diagnosis of pseudofolliculitis barbae for lesions of the Veteran's head, neck, and scalp.  Notably, no etiology opinion was provided for either the eczema or the pseudofolliculitis.

A February 2013 examination found evidence of eczema/dermatitis and pseudofolliculitis barbae.  Again, no etiology opinion was provided for either eczema or the pseudofolliculitis.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of that holding, and the fact that medical treatment records show that the Veteran has received diagnoses of eczema/dermatitis in addition to pseudofolliculitis barbae, the Board finds that service connection must be considered for eczema/dermatitis as part of the claim for an increased rating for pseudofolliculitis barbae.  

When VA provides an examination or obtain an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion that relies only on the absence of symptoms or treatment since service is not adequate.  An additional opinion is necessary to address the nature and etiology of any eczema or dermatitis.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of eczema and dermatitis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that any eczema or dermatitis was incurred or aggravated as a result of active service or is related to any event, disease, or injury during service.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for eczema or dermatitis, that should be stated.  Any opinion expressed should be accompanied by a rationale.

(a) Identify all pathology related to pseudofolliculitis barbae.

(b)  Identify all pathology related to dermatitis or eczema.

(c) Provide specific findings as to the percentage of the entire body affected and the percentage of the exposed areas of the body affected by pseudofolliculitis barbae.

(d) Provide specific findings as to the percentage of the entire body affected and the percentage of the exposed areas of the body affected by pseudofolliculitis barbae and dermatitis or eczema.
 
(e) State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

